
	
		II
		Calendar No. 325
		111th CONGRESS
		2d Session
		H. R. 1769
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 19, 2010
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To expand the Alpine Lakes Wilderness in
		  the State of Washington, to designate the Middle Fork Snoqualmie River and
		  Pratt River as wild and scenic rivers, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Alpine Lakes Wilderness Additions and
			 Pratt and Middle Fork Snoqualmie Rivers Protection
			 Act.
		2.Expansion of Alpine Lakes
			 Wilderness
			(a)In GeneralThere is designated as wilderness and as a
			 component of the National Wilderness Preservation System certain Federal land
			 in the Mount Baker-Snoqualmie National Forest in the State of Washington
			 comprising approximately 22,173 acres that is within the Proposed Alpine Lakes
			 Wilderness Additions Boundary, as generally depicted on the map entitled
			 Proposed Alpine Lakes Wilderness Additions and dated December 3,
			 2009, which is incorporated in and shall be considered to be a part of the
			 Alpine Lakes Wilderness.
			(b)Administration
				(1)ManagementSubject to valid existing rights, the land
			 designated as wilderness by subsection (a) shall be administered by the
			 Secretary of Agriculture (referred to in this section as the
			 Secretary), in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et
			 seq.), except that any reference in that Act to the effective
			 date of that Act shall be considered to be a reference to the date of enactment
			 of this Act.
				(2)Map and Description
					(A)In GeneralAs soon as practicable after the date of
			 enactment of this Act, the Secretary shall file a map and a legal description
			 of the land designated as wilderness by subsection (a) with—
						(i)the Committee on Natural Resources of the
			 House of Representatives; and
						(ii)the Committee on Energy and Natural
			 Resources of the Senate.
						(B)Force of LawA map and legal description filed under
			 subparagraph (A) shall have the same force and effect as if included in this
			 Act, except that the Secretary may correct minor errors in the map and legal
			 description.
					(C)Public AvailabilityThe map and legal description filed under
			 subparagraph (A) shall be filed and made available for public inspection in the
			 appropriate office of the Forest Service.
					(c)Incorporation of acquired land and
			 interests in landAny land or
			 interests in land within the Proposed Alpine Lakes Wilderness Additions
			 Boundary, as generally depicted on the map entitled Proposed Alpine
			 Lakes Wilderness Additions and dated December 3, 2009, that is acquired
			 by the United States shall—
				(1)become part of the wilderness area;
			 and
				(2)be managed in accordance with subsection
			 (b)(1).
				3.Wild and Scenic River
			 DesignationsSection 3(a) of
			 the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 adding at the end the following:
			
				(__)Middle Fork Snoqualmie,
				WashingtonThe 27.4-mile
				segment from the headwaters of the Middle Fork Snoqualmie River near La Bohn
				Gap in NE 1/4 sec. 20, T. 24 N., R. 13 E., to the northern
				boundary of sec. 11, T. 23 N., R. 9 E., to be administered by the Secretary of
				Agriculture in the following classifications:
					(A)The approximately 6.4-mile segment from the
				headwaters of the Middle Fork Snoqualmie River near La Bohn Gap in NE
				1/4 sec. 20, T. 24 N., R. 13 E., to the west section line
				of sec. 3, T. 23 N., R. 12 E., as a wild river.
					(B)The approximately 21-mile segment from the
				west section line of sec. 3, T. 23 N., R. 12 E., to the northern boundary of
				sec. 11, T. 23 N., R. 9 E., as a scenic river.
					(__)Pratt River, WashingtonThe entirety of the Pratt River in the
				State of Washington, located in the Mount Baker-Snoqualmie National Forest, to
				be administered by the Secretary of Agriculture as a wild
				river.
				.
		
	
		
			Passed the House of
			 Representatives March 18, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
	
		March 19, 2010
		Received; read twice and placed on the
		  calendar
	
